Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 1 of 14 PageID #: 98




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
        Plaintiff,                                )
                                                  )    Cause No. 4:20-CR-00384 HEA/SPM
 v.                                               )
                                                  )
 NICHOLAS H. HAGLOF,                              )
                                                  )
        Defendant.                                )

          DEFENDANT’S REPLY TO GOVERNMENT’S MEMORANDUM
      REGARDING DEFENDANT’S MOTION PURSUANT TO FEDERAL RULE OF
                      CRIMINAL PROCEDURE 17(c)

        Comes now Counsel for Defendant, Nicholas Haglof, and respectfully replies to

 Government’s Memorandum Regarding Defendant’s Motion for a Subpoena Pursuant to Federal

 Rule of Criminal Procedure 17(c). Furthermore, Defendant respectfully requests that the Court

 issue subpoenas to both Microsoft – Online Operations and the National Center for Missing and

 Exploited Children for documents relevant to the investigation of Defendant’s IP address which

 forms the basis of the search warrant for Defendant’s residence. In support of this motion,

 Defendant offers the following:

                                   FACTUAL BACKGROUND

        1.      Defendant incorporates as reference the Factual Background listed in his Motion for

 a Subpoena Pursuant to Federal Rule of Criminal Procedure 17(c). (Doc. 38).

        2.      The basis of the search warrant in this case is a “Cyber Tip” received by the National

 Center for Missing and Exploited Children (NCMEC) from Microsoft Inc – Bing Images. See

 Exhibit 1. Bing, a subsidiary of Microsoft, allegedly identified child pornography being searched
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 2 of 14 PageID #: 99




 through their photo search system by an electronic device later found to be associated with

 Defendant’s IP address.

        3.      According to the Cyber Tip, Microsoft/Bing identified these suspect images using

 specialized software that scans their servers looking for child pornography. This program is called

 PhotoDNA.

        4.      PhotoDNA was developed between a partnership with Microsoft, NCMEC, and

 Dartmouth College after NCMEC approached Microsoft and asked them to develop a program to

 seek, identify, and report child pornography on the internet. PhotoDNA is provided to other

 electronic service providers by Microsoft through NCMEC.

        5.      On April 6, 2021, Defense Counsel sent a request for discovery to the Government

 seeking the items that are the subject of this motion. The request was targeted to confirm the use of

 Microsoft’s PhotoDNA program in this case, to learn the identity of those who operated it, to

 evaluate policies and procedures related to its use, and to examine partnership agreements between

 Microsoft, NCMEC, and law enforcement pertaining to the use of PhotoDNA.

        6.      On April 28, 2021, the Government responded in writing through Assistant U.S.

 Attorney Jillian Anderson that:

                “In reference to your April 6, 2021, letter requesting six additional items of
                information in USA v. Haglof, please be aware that neither we nor the law
                enforcement officers and agents that worked on Mr. Haglof’s investigation are in
                possession of the information you seek regarding the personnel and operations of
                Microsoft Corp. or the personnel and programs utilized by the NCMEC. I do
                believe you may be able to get the information you seek from NCMEC or
                Microsoft.” (emphasis added).

        7.      Now that Defendant seeks to obtain a subpoena pursuant to Rule 17(c) to do the very

 thing the Government suggested, the Government objects to the issuance of that subpoena.


                                                  2
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 3 of 14 PageID #: 100




                              LEGAL AUTHORITY & ARGUMENT

 I.     The Government lacks standing to object to Defendant’s request for subpoena.

        When challenging the issuance of a subpoena under Rule 17(c), the Government has the

 burden of demonstrating it has standing. See KVOS, Inc. V. Associated Press, 299 U.S. 269, 278

 (1936); Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986); United States v. Tomison, 969 F.Supp.

 587 (E.D. Cal. 1997) (holding that because standing goes to the jurisdiction of the Court, the

 Government as the party attempting to invoke that court’s jurisdiction has the burden of

 demonstrating it has standing).

        A party only has standing to move to quash the subpoena issued to another when the

 subpoena infringes upon the movant’s legitimate interests. See United States v. Raineri, 670 F.2d

 702, 712 (7th Cir. 1982); Ponsford v. United States, 771 F.2d 1305, 1308 (9th Cir. 1985). “In many

 instances the opposing party in a criminal case will lack standing to challenge a subpoena issued to

 a third party because of the absence of a claim of privilege, or absence of a proprietary interest in

 the subpoenaed documents.” United States v. Reyes, 162 F.R.D. 468, 471 (S.D.N.Y. 1995).

 Accordingly, the Government lacks standing to raise the exclusive grounds for quashing a subpoena

 because it has no injury in fact relative to a claim of privilege or proprietary interest. See Gladstone

 Relators v. Bellwood, 411 U.S. 91, 99 (1979); Tileston v. Ullman, 318 U.S. 44, 46 (1943) (no

 standing to raise third party’s injury); Tomison, 969 F.Supp. at 594 (government lacks standing to

 object to product of documents in third party possession when they cannot claim privilege);

 Compare United States v. Vasquez, 258 F.R.D. 68 (E.D.N.Y. 2009) (holding government did have

 standing to object under Rule 17(c) to documents held by a county law enforcement agency that

 would relate to law enforcement privilege of federal agents); United States v. Louis, 2005 WL


                                                    3
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 4 of 14 PageID #: 101




 180885 at *5 (S.D.N.Y. Jan. 27, 2005) (government standing to quash where documents held by

 federal government agency that assisted in underlying criminal investigation).

        In this case, the Government lacks any claim of privilege or proprietary interest in the

 material sought so they lack standing to object. The very essence of the Government’s objection is

 neither Microsoft nor NCMEC are Government actors, and neither colluded with the Government to

 develop/operate any software to detect child pornography or acted in any other way that would give

 rise to an infringement upon Defendant’s rights because the initial cyber tip investigation was all

 undertaken by Microsoft on their own initiative. If this is true, then there can be no privilege or

 proprietary interest on behalf of the Government. Any claim to the contrary would support

 Defendant’s Motion for a Subpoena and anticipated Motion to Suppress.               Given that the

 Government lacks standing to object, the Court should issue the subpoenas requested.

 II.    Defendant meets the criteria for the issuance of a subpoena under Rule 17(c), and the

 request is within the scope of the rule.

        A criminal defendant has a constitutional right to obtain evidence and a right to process.

 California v. Trombetta, 467 U.S. 479, 485 (1984); Brady v. Maryland, 373 U.S. 83, 87 (1963).

 Rule 17(c) implements both the right to obtain testimonial or documentary evidence and the right

 to require its production. Id. The right to this evidence and testimony to challenge not just the

 facts that go towards guilt or punishment, but the right to obtain evidence for trial. The federal

 discovery rules go even further, encompassing the right to explore violations of search and

 seizure. See United States v. Soto-Zuniga, 837 F.3d 992, 1000-01 (9th Cir. 2016) (finding that

 rule 16(a)(1)(E) permits discovery related to the constitutionality of a search and seizure).




                                                  4
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 5 of 14 PageID #: 102




        While Rule 17(c) is not to be used as a broad discovery device, it can be used in a good-

 faith effort to obtain evidence subject to the factors set forth in United States v. Nixon, 418 U.S.

 683 (1974). The Nixon factors require the defense to demonstrate that the materials are: 1)

 relevant, 2) admissible, 3) specifically identified, and 4) not otherwise procurable. Id. at 698-

 699.

        The Eighth Circuit Court of Appeals has utilized the Nixon factors when addressing the

 propriety of a Rule 17(c) subpoena directed to a third party. United States v. Hang, 75 F.3d

 1275, 1283 (8th Cir. 1996); United States v. Stevenson, 727 F.3d 826, 831 (8th Cir. 2013).

 However, neither Hang nor Stevenson stand for the proposition that criminal defendants are to be

 summarily denied the use of a subpoena to obtain material for the defense or that the Nixon

 standards are absolute when dealing with third parties. See Hang, 75 F.3d at 1283 (discussing

 the application narrowly to the issue of psychotherapist privilege when defendant provided zero

 grounds for discovery); Stevenson, 727 F.3d at 831 (indicating that because defendant failed to

 seek a broader standard under Rule 17(c) review for a subpoena directed at a third party, Nixon

 factors applied).

        The Government’s claim that the material sought is not clear or precise enough to allow

 the parties here to determine what Defendant seeks is untrue. The request asks specific questions

 related to the name of the employees at Microsoft and NCMEC who worked on this

 investigation, the name of the computer programs used, written agreements between Microsoft

 and NCMEC related to this narrow topic, and the policies and procedures for executing the very

 investigation that was done in this case. The Government is aware that these requests are

 targeted to get at the very heart of the issue addressed in the cases they cite. That is: 1)


                                                  5
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 6 of 14 PageID #: 103




 establishing that Microsoft partnered with law enforcement to combat child pornography, and 2)

 Microsoft acted at the behest of the Government in doing so. While the Defendant cannot

 specifically identify all material with one hundred percent precision, the request is still specific

 enough to allow for Microsoft and NCMEC to know that is sought. The Defendant asks the

 Court to recognize the impossible position Defendant is in when attempting to obtain material

 from an entity that keeps the material relatively secret. Nevertheless, in this case, enough is

 known to seek a subpoena (addressed in detail in Section III).

        To combat Defendant’s request, the Government’s relies on Stevenson and Richardson

 which are both distinguishable. In Stevenson, the Eighth Circuit Court of Appeals upheld a

 district court denial of a subpoena to AOL pursuant to Rule 17(c) in a child pornography

 investigation where the defendant sought to establish a connection between AOL and the

 Government by requesting information related to their file-scanning software and partnership

 agreements. 727 F.3d at 830. However, the Eighth Circuit only upheld this decision after the

 record established, through the testimony of AOL’s Director of Investigations & Cyber Security,

 that 1) AOL developed its file-scanning program without prompting or input from any

 government agency, 2) AOL did so primarily to protect its network, and 3) AOL operating its

 file-scanning program independently of any government program. Id.

        In this case, the Government has offered no such evidence or testimony to support this is

 the case with Microsoft. On the contrary, Defendant will establish that unlike AOL, both

 Microsoft and NCMEC worked together to create file-scanning software. It is important for this

 Court to note that NCMEC is a government entity. See United States v. Ackerman, 831 F.3d

 1292 (10th Cir. 2016) (the Tenth Circuit Court of Appeals held in an opinion written by now


                                                  6
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 7 of 14 PageID #: 104




 U.S. Supreme Court Justice Neil Gorsuch that NCMEC was a government entity).                 The

 Ackerman court found that NCMEC’s statutory authority under 18 U.S.C. § 2258A and 42

 U.S.C. § 5773(b), which require it to maintain a tipline and investigate tips for suspected child

 pornography, qualify the center as a government entity. Id. The post-Ackerman cases cited by

 the Government all primarily accept this as a fact.

        The Ackerman decision is significant here because the Stevenson decision predates this

 decision. Now that more is known about NCMEC, its governmental role, and its cooperation

 with electronic service providers like Microsoft, the Stevenson decision should be re-examined.

 That is exactly what the Defendant seeks the Court to do in this case.

        The Government’s reliance on United States v. Richardson, 607 F.3d 357 (4th Cir. 2010)

 also suffers from similar defects. Richardson also involves a defendant’s attempts to subpoena

 AOL material related to their child pornography file-screening software and investigations. Id.

 The Fourth Circuit found that the defendant’s attempts to obtain all records relating to AOL’s

 coordinated efforts with law enforcement to be overbroad and unduly burdensome because the

 defendant’s request was not specific in any way and sought items like all emails, postal

 correspondence, and meeting notes between anyone at AOL and anyone in law enforcement. Id.

 at 362-63. The volume of material and lack of specificity was insufficient for a subpoena. Id.

        Like in Stevenson, the Fourth Circuit also focused on the written declaration from an

 AOL executive which swore that they were not working with the Government and developed the

 file-screening software to protect their network. Id. Here again, the Government asks the Court

 to deny Defendant’s subpoena request while offering no evidence to support it. Also, the

 Richardson case was decided before Ackerman which uncovered NCMEC’s close relationship


                                                  7
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 8 of 14 PageID #: 105




 with electronic service providers and found that NCMEC is an arm of the Government.

 Ackerman, 831 F.3d at 1297-99.

        The material requested by Defendant meets the requirements of Rule 17(c) and is within

 the scope of the rule. When seeking to make a claim that a private actor conducted a search as

 an instrument or agent of the Government, a defendant shoulders the burden of establishing the

 existence of an agency relationship, which is “a fact-intensive inquiry guided by common law

 agency principals.” United States v. Ellyson, 326 F.3d 522, 527 (4th Cir. 2003); United States v.

 Jarrett, 338 F.3d 339, 344 (4th Cir. 2003). The degree that a private actor performs a search for

 the Government “necessarily turns on the degree of the Government’s participation in the private

 party’s activities.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 613-14 (1989); See also

 United States v. Highbull, 894 F.3d 955, 991-92 (8th Cir. 2018). There must be some evidence of

 Government participation in the private search before a court can hold the private search

 unconstitutional. Jarrett, 338 F.3d at 346.

        The evidence sought in this case is narrowly tailored to seek information from the private

 party – Microsoft – that will show its level of involvement in file-screening software development

 and implementation with the Government, NCMEC, and other law enforcement agencies. It is not

 overbroad or unduly burdensome. This is required for the Defendant to meet his burden of showing

 the government agency relationship with Microsoft. To deny this request, but to simultaneously

 require the Defendant to meet the burden of providing evidence to support the “fact-intensive

 inquiry” required by using documents only in the possession of Microsoft and NCMEC, would be

 the equivalent of effectively doing away with the private government actor doctrine provided by the

 Supreme Court in Skinner. That is not a just result.


                                                   8
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 9 of 14 PageID #: 106




 III.    Microsoft acts as an agent of the Government when conducting online surveillance to

 locate and report child pornography.

         NCMEC works closely with the Microsoft corporation in fulfilling its Congressional

 mandate to assist with the criminal prosecution of child pornography cases. See 18 U.S.C. §

 2258A(a).      Microsoft is a United States corporation that develops computer software. One

 program that Microsoft has developed over the years is a restricted remote computer service

 called PhotoDNA. According to the discovery provided by the Government, Microsoft was able

 to search Defendant’s Microsoft activity using PhotoDNA, which is why this is relevant in this

 case.

         Microsoft worked in collaboration with NCMEC and Dartmouth College to develop

 PhotoDNA, a computer program that seizes and searches digital photographs to create a hash

 value of the images to compare with various libraries of purported child pornography so that it

 can be reported to NCMEC.1

         Microsoft partners not only with NCMEC, but also with state, national, and even

 international law enforcement organizations to maximize the evidentiary benefits of the

 PhotoDNA program for use in criminal prosecutions.2 One of the ways that Microsoft partnered

 with NCMEC and the law enforcement community is in the development of the PhotoDNA

 program itself.3 Microsoft has provided the PhotoDNA program to NCMEC and access to its

 platform to law enforcement agencies and select electronic communication service providers at




 1
   See Ex. 2. Tracy Ith, Microsoft’s PhotoDNA: Protecting Children and Businesses in the Cloud, MICROSOFT
 available at https://news.microsoft.com/features/microsofts-photodna-protecting-children-and business-in-the cloud/
 (last visited August 9, 2021).
 2
   Supra note 1.
 3
   Supra note 1.
                                                         9
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 10 of 14 PageID #: 107




  no charge.4 Microsoft does so in order to streamline the collection of evidence on behalf of law

  enforcement so child pornography cases can be more easily prosecuted.

          Another way that Microsoft collaborates with federal and local law enforcement agencies

  in the United States, including NCMEC, is by participating in the sharing of hash values.5 The

  Industry Hash Sharing Platform is a database of hash values controlled and maintained by

  NCMEC. This library of hash values used by the PhotoDNA program is renewed and updated

  daily by NCMEC so Microsoft can intercept newly identified images of apparent child

  pornography on the Internet. The constant library update allows entities like Microsoft to swiftly

  intercept images of apparent child pornography and forward them to law enforcement for

  prosecution. Finally, Microsoft provides access to the PhotoDNA program free of charge to

  select electronic communication service providers on the Internet, if those providers handle user-

  generated content and agree that Microsoft can send the evidence it obtains concerning apparent

  child pornography to NCMEC and law enforcement for prosecution. Id.

          In short, Microsoft utilizes its considerable computer programming talents and financial

  resources as an agent of NCMEC, a known federal law enforcement entity under Ackerman, to

  perform a law enforcement function: locate and identify evidence involving apparent child

  pornography crimes for prosecution. Therefore, by Microsoft’s own admissions in its published

  website, it has partnered with NCMEC to develop this program.6 This website, which features a

  video of Microsoft executives discussing their collaboration with NCMEC and the article



  4
    Supra note 1.
  5
    See https://www.microsoft.com/en-us/PhotoDNA/FAQ (last visited August 9, 2021).
  6
    See Tracy Ith, Microsoft’s PhotoDNA: Protecting Children and Businesses in the Cloud available at:
  https://news.microsoft.com/features/microsofts-photodna-protecting-children-and-businesses-in-the-cloud/
  (which contains a video from Microsoft executives discussing their collaborative effort with NCMEC); see also Ex.
  3, Hany Farid, Reining in Online Abuses, TECHNOLOGY AND INNOVATION, Vol. 19, pp. 593-599 (2018) (PhotoDNA’s
                                                         10
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 11 of 14 PageID #: 108




  published in an academic journal with the same claims, provide a good-faith basis to rebut any

  argument that Microsoft developed and utilizes the PhotoDNA program “own its own" for

  “business purposes,” a claim which is critical to the Government’s challenge. See Exhibit 4.

          This collaboration is evidence to support that Microsoft was a government actor when it

  conducted its PhotoDNA search of Defendant’s Microsoft activity. This approach converts

  Microsoft into a government actor and triggers Fourth Amendment protections which were not

  afforded in this case. This issue will be addressed in a separate motion. In the meantime, the

  requested subpoena is necessary to support this motion.

          This publicized relationship between Microsoft and NCMEC distinguishes this case from

  the other cases cited by the Government in their response. See United States v. Bebris, 2021 U.S.

  Dist. LEXIS 20974 (7th Cir. 2021) (finding no link between NCMEC and Facebook after hearing

  testimony from NCMEC that they did not collaborate with Facebook and receiving a declaration

  from Facebook concerning same); United States v. Miller, 982 F.3d 412, 424026 (6th Cir. 2020)

  (finding no link between NCMEC and Google after receiving a declaration from a Google executive

  describing how their file-screening system is independent from NCMEC).

          The Government cites to United States v. Ringland because it is a recent Eighth Circuit case

  concerning Google reporting Cyber Tips to NCMEC where the defendant claimed Google was a

  government actor. 966 F.3d 731 (8th Cir. 2020). In Ringland, the Eighth Circuit held that the

  statutory reporting obligation codified in 18 U.S.C. Section 2258A(a), by itself, was insufficient to

  support the government agency over Google. Id. at 737. Thus, the Eighth Circuit can be seen as

  holding that, without further evidence, the statutory obligation alone is insufficient. See also


  developers acknowledges program was developed in cooperation with Microsoft, NCMEC, and Dartmouth College
  after NCMEC approached Microsoft).
                                                     11
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 12 of 14 PageID #: 109




  Stevenson, 727 F.3d at 830 (reporting requirement for child pornography alone does not transform

  the electronic service provider into a government agent). In this case, the subpoena is targeted to

  address the concerns the Eighth Circuit raised in Stevenson and Ringland by proving there is greater

  collusion between the government via NCMEC and Microsoft in the development and execution of

  PhotoDNA.

          Microsoft’s Cyber Tips using PhotoDNA have been discussed in United States v. Reddick,

  as cited by the Government. 900 F.3d 636, 638 (5th Cir. 2018). However, Reddick does not address

  the government agency question presented in this case. Instead, the question presented in Reddick

  was whether the law enforcement investigator’s subsequent warrantless search of the information

  provided to him by Microsoft was a significant expansion of the search that had been conducted

  previously by Microsoft, also known as the private search doctrine. Id. The defendant did not raise

  the Skinner government actor challenge, and it was not presented on appeal. This is a completely

  different legal issue than what is presented here, and therefore Reddick is entirely distinguishable.

          Therefore, there is ample evidence to support the assertion that Microsoft is a government

  actor. Subpoenas are necessary to establish this at motions hearings by offering evidence to support

  the anticipated motion.

  IV.     Conclusion

          The Government’s opposition to the Defendant’s Motion for Subpoenas lacks standing and

  should be disregarded. Nothing has been presented that should deny Defendant the right to obtain

  evidence for a motions hearing. The bulk of the Government’s factual basis in their memorandum

  is wasted on facts trying to establish Defendant’s guilt, which is not essential to the Court’s

  determination on this legal issue. This is an attempt to misdirect the Court’s attention away from


                                                    12
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 13 of 14 PageID #: 110




  the legal issue. The Government’s legal analysis is largely spent on citing distinguishable cases to

  ultimately argue that the Defendant’s anticipated Motion to Suppress will not prevail, despite

  offering no evidence to the contrary, and as such, the Court should just “cut to the chase” and deny

  Defendant’s Motion for Subpoena. Yet, based on existing case law and publicly available

  documentation provided by Microsoft itself, there is more than a good-faith basis to demonstrate

  Microsoft colluded with Government through NCMEC to support ongoing law enforcement

  operations and prosecution. This forms a sufficient basis for the narrowly tailored subpoenas

  requested.

         WHEREFORE, for the foregoing reasons, Defendant respectfully requests the Court issue a

  subpoena pursuant to Federal Rule of Criminal Procedure 17(c) to both Microsoft – Online

  Operations and the National Center for Missing and Exploited Children for the documents described

  in Document 38.

                                                Respectfully submitted,

                                                FRANK, JUENGEL & RADEFELD,
                                                ATTORNEYS AT LAW, P.C.


                                            By /s/ Daniel A. Juengel___
                                               DANIEL A. JUENGEL (#42784MO)
                                               Attorney for Defendant
                                               7710 Carondelet Avenue, Suite 350
                                               Clayton, Missouri 63105
                                               (314) 725-7777




                                                  13
Case: 4:20-cr-00384-HEA-SPM Doc. #: 52 Filed: 08/11/21 Page: 14 of 14 PageID #: 111




                                   CERTIFICATE OF SERVICE

  I hereby certify that on August 11, 2021, the foregoing was filed electronically with the Clerk of the
  Court to be served by operation of the Court’s electronic filing system upon the following.

  Jillian Anderson
  Asst. United States Attorneys
  111 South Tenth Street, 20th Floor
  St. Louis, Missouri, 63102

                                                 /s/ Daniel A. Juengel
                                                 DANIEL A. JUENGEL




                                                   14
